DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-5, 8 and 14 in the reply filed on 06/16/2022 is acknowledged.
Claims 6-7, 9, 11-13 and 15-18, withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Claim status
The examiner acknowledged the claims filed 05/13/2020.
Claims 1-9 and 11-18 are pending. Claims 1-5, 8 and 14 are elected without traverse in response to the restriction requirement. Claims 6-7, 9, 11-13 and 15-18 are withdrawn without traverse in response to the restriction requirement. Claims 1-5, 8 and 14 are hereby examined on the merits.
Claim Objections
Claims 3-4 are objected to because double brackets are not correctly used (examiner notes that a double bracket is used before multiple “preferably” in claims 3-4, however, a right bracket appears missing). See MPEP 714 C.  Appropriate correction is required.
Claim 14 is objected to because a “protein” is missing in line 4 after “hydrolyzed”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 8 and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a composition comprising a short chain fatty acid, a medium chain fatty acid and a long chain fatty acid. However, it is unclear a fatty acid with what carbon chain length is considered a short chain, medium chain, or long chain fatty acid. For the purpose of examination, a short chain fatty acid has 1-5 carbon atoms, a medium chain fatty acid has 6-12 carbon atoms, and a long chain fatty acid has a carbon number that is greater than 12, as being commensurate with the instant specification page 3, line 9-13. Clarification is required.
Claims 3-5 and 8 ultimately depend from claim 1 and therefore necessarily incorporate the indefinite subject matter therein. Appropriate correction is required.
Claim 3 recites the phrase "preferably" immediate after vegetable oil and immediately after animal fat. The phrase “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Claims 4 and 14 have the same issue because they recite “preferably” after the “acid regulator”. Claim 14 further recites “preferably” before reciting the degree of hydrolysis of the hydrolyzed protein. Appropriate correction is required.
Claim 3 recites mixing one or more of vegetable oil, animal fat and 1, 3-dioleoyl-2-palmitoyl triglyceride. The phase “mixing” renders the claim indefinite when only  vegetable oil, animal fat or 1, 3-dioleoyl-2-palmitoyl triglyceride is present in the composition, giving that mixing means combining or putting together more than one species. For the purpose of examination, “mixing” is interpreted to mean providing. Clarification is required.
Claim   broad range “5-45”, together with a narrower range “6-20”. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  Claim 14 has the same issue. For the purpose of the examination, art reads on the broader limitation is interpreted to read on the claim. Appropriate correction is required.
Claims 5 and 8 ultimately depend from claim 4 and therefore necessarily incorporate the indefinite subject matter therein. Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gallardo US Patent Application Publication No. 2017/0208853 (hereinafter referred to as Gallardo).
Regarding claims 1-3, Gallardo teaches a fat source that includes soybean oil (e.g., soy oil), corn oil, sunflower seed oil (e.g., sunflower oil), palm oil, canola oil, medium chain triglyceride, and combination thereof; Gallardo further teaches that the fat source is used to combine a hydrolyzed protein to form a nutritional powder composition ([0164; 0006; 00110; 0113]). According to applicant’s disclosure, soybean oil, corn oil, sunflower seed oil, palm oil, canola oil and medium chain triglyceride individually or combination thereof has the short, medium and long chain fatty acid distribution as recited in claim 1 (see page 4 of the instant specification). 
The preamble language of claim 1 that “for debiting hydrolyzed proteins” is not considered to further limit the composition. It is the examiner’s position that the intended use recited in the present claims do not result in a structural difference between the presently claimed composition and the prior art composition and further that the composition of the prior art is capable of performing the intended uses. Given that Gallardo as recited above teaches the same fatty acid composition as that recited in the claim and that the fatty acid composition as disclosed by Gallardo is combined with a hydrolyzed protein to form a nutritional composition, it is clear that the fatty acid composition of Gallardo would be capable of performing the intended uses, i.e., for debittering hydrolyzed protein.
	
	
Claim Rejections - 35 USC § 103
Claims 4-5, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gallardo as applied to claims 1-3.
Regarding claims 4 and 14, Gallardo teaches a debittered hydrolysed protein-containing composition (e.g., nutritional powder) comprising 1-50% a hydrolyzed protein and 0.5-35% a fat source that includes soybean oil (e.g., soy oil), corn oil, sunflower seed oil (e.g., sunflower oil), palm oil, canola oil, medium chain triglyceride, and combination thereof;  ([0118; 0110; 0113; 0164-0164; 0006]; Gallardo further teaches that the hydrolyzed protein has a degree of hydrolysis of 0.1-75 ([0120]).
The weight ratio of debittering composition (e.g., fat/oil) to the hydrolyzed protein, and the degree of hydrolysis of the hydrolyzed protein as disclosed by Gallardo overlaps with or encompasses those ranges recited in the claims. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Claims 4 and 14 recite 0-1 parts of phospholipid and 0-0.4 part of an acid regulator, which encompasses the embodiment that no phospholipid or acid regulator is present in the debittered hydrolyzed protein-containing composition. Given that Gallardo does not require the presence of a phospholipid or acid regulator, Gallardo is interpreted to read on the limitation about the two ingredients.
Regarding claim 5, Gallardo as recited above teaches the debittered hydrolyzed protein-containing composition (e.g., nutritional powder)  of claim 4. Further, Gallardo teaches that the nutritional powder is reconstituted with water to create a solution that is  completely homogeneous prior to consumption ([0061; 0064]). Gallardo is silent regarding the amount of nutritional powder by weight of the solution upon adding the water. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have varied the amount of water used to reconstitute the nutritional powder such that a completely homogenous solution is obtained. Further, the ordinary skill in the art would have been motivated to vary the amount of water used to reconstitute the nutritional powder depending on the intensity of the nutrition desired in the reconstituted composition. Therefore, the concentration as recited in the claim is merely an obvious variant of the prior art.
Claim 8 is a process-by-product claim. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.
In the instant case, although Gallardo doe not the process as recited in claim 6-7, the debittered hydrolyzed protein powder as disclosed by Gallardo comprises 1-50% a hydrolyzed protein that has a DH of 0.1-75 and 0.5-35% a fat source which is materially indistinguishable from the powder as recited in claim 8. Therefore, Gallardo renders obvious claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGQING LI/Examiner, Art Unit 1793